





EXHIBIT 10.1








AMENDMENT NO. 2
TO
SENIOR EXECUTIVE RETIREMENT AGREEMENT


This is Amendment No. 2 (this “Amendment”), effective as of May 17, 2016, to the
Senior Executive Retirement Agreement (the “Agreement”) by and between Crown
Holdings, Inc. (“Crown”) and Gerard Gifford (the “Participant”), which was
entered into as of June 1, 2012 and subsequently amended as of December 28,
2012.


Background


WHEREAS, the Agreement sets forth the terms and conditions under which the
Participant participates in the Crown Senior Executive Retirement Plan, as
amended and restated January 1, 2008; and


WHEREAS, the Company and the Participant desire to further amend the Agreement
as hereinafter set forth.


NOW, THEREFORE, for good and valuable consideration the sufficiency of which is
hereby acknowledged, the Company and the Participant, intending to be legally
bound, hereby agree as follows:


Terms
    
1.    Section 3 of the Agreement is hereby amended and restated in its entirety
as follows:
“3.    Vesting. The Participant shall become 100% vested in his Retirement
Benefit as follows:
(i)Upon completing five years of participation in the Plan;


(ii)In the event of a Change in Control while he is employed by the Employer; or


(iii)In the event his employment with the Employer is terminated by reason of
his Total Disability or death.”


2.    Except as expressly modified herein, the Agreement is hereby ratified and
affirmed in its entirety.






[signature page follows]





--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first written above.




 
CROWN HOLDINGS, INC.
 
 
 
 
 
/s/ Timothy J. Donahue
 
Timothy J. Donahue
Chief Executive Officer
 
 
 
/s/ Gerard Gifford
 
GERARD GIFFORD



























































- 2 -





